Citation Nr: 1617366	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma.

2.  Entitlement to a rating in excess of 30 percent for post total knee arthroplasty (TKA) right knee disability.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative joint disease (DJD).

5.  Entitlement to a rating in excess of 10 percent for left shoulder sprain with osteoarthritis of the acromioclavicular joint.

6.  Entitlement to a rating in excess of 10 percent for residuals of a left ankle/foot injury with pes planus and hammertoe deformity.

7.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle/foot injury with pes planus and hammertoe deformity.
8.  Entitlement to a rating in excess of 10 percent for hypertension.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, including from March 1979 to September 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  A May 2010 rating decision confirmed and continued a 10 percent rating for each knee.  A June 2012 rating decision assigned a 100 percent rating for the right knee disability, effective May 28, 2010 based on the TKA, and a 30 percent rating from June 1, 2012.  A July 2013 rating decision increased the rating for asthma from 10 percent to 30 percent, effective September 8, 2011; increased the rating for left shoulder sprain to 10 percent effective September 8, 2011; and confirmed and continued the 10 percent ratings, each for low back and bilateral ankle/foot disorders and for hypertension.  An October 2014 rating decision denied TDIU.

A July 2010 rating decision  denied a temporary total rating for hospitalization in June and July 2010.  A July 2012 statement of the case (SOC) explains that this matter is moot as a 100 percent rating was in effect for that period of time.
The issues seeking increased ratings for right and left knee disabilities, right and left ankle/foot disabilities, a low back disability, a left shoulder disability, and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  At no time during the evaluation period has the Veteran's asthma required corticosteroids or monthly visits to a physician for treatment of exacerbations.

2.  At no time during the evaluation period has the Veteran's hypertension been manifested by diastolic pressures predominantly 110 or more or systolic pressures predominantly 200 or more.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for asthma is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (Code) 6602 (2015).

2.  A rating in excess of 10 percent for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  December 2011 and April 2012 VA correspondence notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.  

The Veteran's pertinent Social Security Administration (SSA) and VA medical records have been secured.  He was afforded adequate VA examinations in these matters.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that the Veteran's blood pressure was taken daily from October 20, 2011 through November 2, 2011.  All systolic pressures were 136 or lower, and all diastolic pressures were 85 or lower.

On January 2012 VA respiratory examination, it was noted that the Veteran's asthma required daily inhalational bronchodilator therapy, but did not require oral or parenteral corticosteroid medication, and that he had not had an asthma attack or exacerbation in the previous 12 months or required a visit to a physician for care of an exacerbation.  Pulmonary function testing showed that forced expiratory volume in one second was 50 percent of predicted; forced expiratory volume in one second/forced vital capacity was 100 percent; and DLCO was 100 percent predicted.  The results listed were post bronchodilator.  The examiner stated that the forced expiratory volume in one second/forced vital capacity most accurately reflected the Veteran's pulmonary function.  The diagnosis was asthma.

On January 2012 VA examination for hypertension, it was noted that the Veteran was on blood pressure medication.  Blood pressure readings were 144/82 and 132/86.  The diagnosis was hypertension.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Asthma 

A 100 percent evaluation is assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Where FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent evaluation is assigned.  When FEV-1is 56-70 percent predicted, or; FEV-1/FVC is 56 to 70 percent, or; with daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent evaluation is assigned.  When FEV-1/FVC is 71 to 80 percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; with intermittent inhalational or oral bronchodilator therapy, a 10 percent rating assigned.  38 C.F.R. § 4.97, Code 6602.

Pulmonary function tests are required to evaluate asthma, except as otherwise provided.  38 C.F.R. § 4.96(d)(1).

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purpose except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).

When evaluating based on pulmonary function tests, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5).

When there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

The January 2012 VA examination shows that the Veteran's asthma requires daily inhalational bronchodilator therapy, but he does not use corticosteroids.  There is no indication in the record that he has had any exacerbations of asthma.  Following pulmonary function testing, the examiner determined that forced expiratory volume in one second/forced vital capacity best depicted the Veteran's level of disability.  That result is consistent with the 30 percent rating that is assigned.

The Veteran is competent to report symptoms he experiences, to include shortness of breath, and the Board finds him credible.  However, his own reports do not identify symptoms/impairment that meet the schedular criteria for a higher rating for asthma.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

	Hypertension 

Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 60 percent rating when diastolic pressures are predominantly 130 or more.  A 40 percent rating is warranted when diastolic pressures are predominantly 120 or more.  A 20 percent rating is warranted wen diastolic pressures are predominantly 110 or more, or systolic pressures are predominantly 200 or more.  A 10 percent rating is warranted when diastolic pressures are predominantly 100 or more or; systolic pressures are predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressures predominantly 100 or more who requires continuous medication.  38 C.F.R. § 4.104, Code 7101.

The clinical records in the record reflect that diastolic blood pressure readings during the period under consideration were all 86 or less and systolic blood pressure readings were all 144 or lower.  Under the schedular criteria such pressures do not warrant a rating in excess of 10 percent.  While the Veteran is on medication to control hypertension, that is reflected in the 10 percent rating that is assigned.  In summary, his hypertension does not meet or approximate the criteria for the next higher (20 percent) rating. 

The Veteran is competent to report he has symptoms of hypertension.  However, as the criteria for rating that disability are based on the results of diagnostic studies, he is not competent to establish that he meets the criteria for a higher rating by his own opinion, alone.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's hypertension or asthma are encompassed by the schedular criteria for the rating now assigned.  The schedular criteria provide for higher ratings for symptoms of greater severity, but such symptoms are not shown.  He has not alleged/identified any symptoms or functional impairment not encompassed by the schedular criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).   The matter orf entitlement to a TDIU rating is addressed ion the remand.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


ORDER

A rating in excess of 30 percent for asthma is denied.

A rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran asserts that his knee and back disabilities have increased in severity.  He claims that he now wears a brace on his left knee and back.  The most recent VA examination to assess the severity of these disabilities was in 2012, more than four years ago.  In light of the allegation of worsening, and the length of the intervening period, a contemporaneous examination to assess the disabilities is necessary.

Regarding the bilateral ankle/foot injuries with pes planus and hammertoe deformity, the Board notes that in January 2012, the examiner indicated the Veteran had ankylosis of the left ankle and that functioning was so diminished that amputation with a prosthesis would equally serve the Veteran.  It was also noted, with respect to pes planus, that he had decreased longitudinal arch height on weight bearing bilaterally.  He also had pain on manipulation of both feet.  The Board finds that a contemporaneous examination to assess the ankle/foot disabilities is necessary.

Finally, as noted above, the VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran has not been provided VCAA notice with respect to his claim seeking an increased rating for left shoulder sprain.

As the matter of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, consideration of that issue must be deferred pending resolution of the remaining issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a letter containing appropriate VCAA notice with respect to his claim for an increased rating for left shoulder sprain.  He should be afforded an appropriate period of time to respond, and the AOJ should arrange for any further development suggested by his response.

2.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for his bilateral knee, bilateral ankle/foot disabilities and back disabilities since 2012, and to submit authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  If a private provider does not respond to a VA records request, the Veteran should be so advised, and further advised that ultimately it is his responsibility to ensure that the records are received.

3.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to assess the current severity of his bilateral knee, low back and bilateral ankle/foot (the ankle foot examination may alternatively be conducted by a podiatrist if that is considered more appropriate from a medical standpoint).  The entire record must be reviewed by the examiner(s) in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies of the knees, low back and ankles (with notation any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.  The examination of the back should whether there are related neurological manifestations (and if so their nature, severity, frequency, and related impairment of function.  The findings with respect to the feet must be sufficiently detailed to allow for consideration on the criteria in both 38 C.F.R. § 4.71a Code 5276 (for pes planus) and the criteria in Code 5282 (for hammertoe). 

The examiner(s) should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claims (for TDIU in light of the determinations on the other issues on appeal pending, and following any further development indicated) .  The AOJ should address whether separate ratings should be assigned for pes planus and for  hammertoes.  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


